DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 After a thorough search and examination of the instant application and in light of the prior art of record and Terminal Disclaimers filed, claims 1 – 5, 7 – 15 and 16 – 22 (renumbered as 1 – 20) are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1, 12, and 17.
More specifically, the prior art made of record does not specifically suggest the combination of “obtaining airline data via a computing device, wherein the airline data comprises one or more of arrival and departure times for airline flights scheduled to arrive at a destination, capacity of the airline flights, and type of airplane to be used in the airline flights scheduled to arrive at the destination; generating, via the computing device, an estimate of a quantity of travelers to arrive at the destination via air travel at designated time periods based at least in part on the obtained airline data; obtaining, via the computing device, data related to a plurality of air travel itineraries  previously booked by a plurality of the travelers, the air travel itinerary-related data comprising anticipatory locations determined based on GPS information”, “obtaining, via the computing device, a link to a real-time inventory system associated with services or products; selecting, via the computing device, the services or products to be offered to a plurality of the travelers as a plurality of offerings, wherein the services or products are selected based at least in part on 1) the air travel itinerary-related data and (2) a status on real-time inventory levels via the link; identifying, via the computing device, a quantity of services or products needed to support the offerings; and forecasting, via the computing device, the quantity of services or products based on extrapolation of historic data and the identified quantity of services or products needed to support the offerings” in combination with all the other limitations in the independent claims 1, 12 and 17.  The amended language of the independent claims changes the scope of the independent claim and is allowable because the complete scope of the claims is not found to be taught in the prior art.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636. The examiner can normally be reached M, W - F 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        04/23/2022



/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166